Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 02/18/2022. No claims have been added. No claims have been canceled. Claims 1 and 11 have been amended. Claims 1-20 are still pending in this application. 

Drawings
2.	New drawing/replacement sheets filed 02/18/2022 is accepted. 

 Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Sharma et al. (Pub.No.: 2013/0090963 A1).

Regarding claim 1, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0043]);
automatically analyzing the communication to determine a subject for the customer’s communication (see [0041]);
automatically parsing a knowledgebase for information responsive to the subject associated with the customer’s communication (see [0045 and 0050]);
providing a clickable link to and agent within a unified interface during the communication with the customer (see [0031, 0042 and 0065]); and 
receiving a selection of the clickable link (reads on contacting supervisor if task is not completed, see [0031 and 0056]).  

Pullamplavil features already discussed in the rejection of claim 1. Pullamplavil does not specifically teach “in response to receiving the selection of the clickable link, automatically adding the information responsive to the subject associated with the customer’s communication to at least one of a profile associated with the customer or a work item ticket associated with the customer”.

However, Sharma teaches a call center 107 analyst or other representative of the service provider 106 enters data as provided by the customer during the call to facilitate the handling of the service request (see [0015] and [0018]). 



Regarding claim 2, the combination of Pullamplavil and Sharma teaches wherein the communication is in textual form, the method further comprising:
displaying text input by the customer in a first field of a unified interface (see Pullamplavil [0052]);
parsing the text input by the customer for key terms (see Pullamplavil [0054 and 0058]);
querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication in a second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 3, the combination of Pullamplavil and Sharma teaches wherein the method is performed in real-time (see Pullamplavil [0019 and 0022]).

Regarding claim 4, the combination of Pullamplavil and Sharma teaches:
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the CRM/CSM in the second field in the unified interface (see Pullamplavil [0052 and 0056]).


querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the
customer's communication from the database of customer-agent transcripts in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 6, the combination of Pullamplavil and Sharma teaches:
receiving the communication as speech (see Pullamplavil [0042-0043]);
converting the speech to text (see Pullamplavil [0042-0043]);
determining intent from the text to ascertain the reason (see Pullamplavil [0042-0043]); and
parsing the text for key terms (see Pullamplavil [0042-0043]).

Regarding claim 7, the combination of Pullamplavil and Sharma teaches:
 	querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication as the solution in a second field in the unified interface (see Pullamplavil [0052] and [0056]).

Regarding claim 8, the combination of Pullamplavil and Sharma teaches: 
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and


Regarding claim 9, the combination of Pullamplavil and Sharma teaches: 
querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the database of customer-agent transcripts in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 10, the combination of Pullamplavil and Sharma teaches wherein the subsequent action is performed in a second user interface to schedule a future interaction with the customer, parse the text to create notes regarding the customer communication, or escalate the customer communication to a supervisor (see Pullamplavil [0056]).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No. 2016/0191709 A1) in view of Green et al. (Pub.No.: 2019/0287517 A1) and further in view of Sharma et al. (Pub.No.: 2013/0090963 A1).

Regarding claim 11, Pullamplavil teaches a method, comprising:
receiving a communication from a customer (see [0043]);
automatically analyzing the communication to determine a subject for the customer’s communication (see [0041]);

providing a clickable link to and agent within a unified interface during the communication with the customer (see [0031, 0042 and 0065]); and
receiving a selection of the clickable link (reads on contacting supervisor if task is not completed, see [0031 and 0056]).

Pullamplavil features already discussed in the rejection of claim 11. Pullamplavil does not specifically teach “cloud based software platform”. 

However, Green teaches cloud networking architecture as shown in Fig. 300 and [0060].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing cloud networking architecture, as taught by Green, into the teachings of Pullamplavil, in order to reduce complexity from services and operations; supports more nimble business models; and rapidly and seamlessly scales to meet evolving customer requirements including traffic growth, diversity of traffic types, and diversity of performance and reliability expectations [0060]. 

Pullamplavil and Green features already discussed in the rejection of claim 1. Neither Pullamplavil nor Green specifically teach “in response to receiving the selection of the clickable link, automatically adding the information responsive to the subject associated with the customer’s communication to at least one of a profile associated with the customer or a work item ticket associated with the customer”.

However, Sharma teaches a call center 107 analyst or other representative of the service provider 106 enters data as provided by the customer during the call to facilitate the handling of the service request (see [0015] and [0018]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of entering customer information during the call, as taught by Sharma into the combination of Pullamplavil and Green to update or add any necessary information that comes up during the communication/call 


Regarding claim 12, the combination of Pullamplavil, Sharma and Green teaches wherein the communication is in textual form, the method further comprising:
displaying text input by the customer in a first field of a unified interface (see Pullamplavil [0052]);
parsing the text input by the customer for key terms (see Pullamplavil [0054 and 0058]);
querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication as the solution in a second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 13, the combination of Pullamplavil, Sharma and Green teaches wherein the method is performed in real-time (see Pullamplavil [0019 and 0022]).


querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the CRM/CSM in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 15, the combination of Pullamplavil, Sharma and Green teaches: querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and
displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 16, the combination of Pullamplavil, Sharma and Green teaches:
receiving the communication as speech (see Pullamplavil [0042-0043]);
converting the speech to text (see Pullamplavil [0042-0043]);
determining intent from the text to ascertain the reason (see Pullamplavil [0042-0043]); and
parsing the text for key terms (see Pullamplavil [0042-0043]).

Regarding claim 17, the combination of Pullamplavil, Sharma and Green teaches:
 	querying the knowledgebase using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the knowledgebase as the solution in a second field in the unified interface (see Pullamplavil [0052] and [0056]).

Regarding claim 18, the combination of Pullamplavil, Sharma and Green teaches: 
querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the CRM/CSM in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 19, the combination of Pullamplavil, Sharma and Green teaches: 
querying a database of customer-agent transcripts using the key terms (see Pullamplavil [0054 and 0058]); and
displaying the information responsive to the subject associated with the customer's communication from the database of customer-agent transcripts in the second field in the unified interface (see Pullamplavil [0052 and 0056]).

Regarding claim 20, the combination of Pullamplavil, Sharma and Green teaches wherein the subsequent action is performed in a second user interface to schedule a future interaction with the customer (see Green [0050]), parse the text to create notes regarding the customer communication, or escalate the customer communication to a supervisor (see Pullamplavil [0056]).

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner
can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652